Opinion issued March 12, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00926-CR
                            ———————————
                 ROBERTO VALENTE RODRIGUEZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 83rd District Court
                          Val Verde County, Texas
                        Trial Court Case No. 13865CR


                          MEMORANDUM OPINION

      Appellant, Roberto Valente Rodriguez, has filed a motion to dismiss the

appeal in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). The State has not opposed this motion. We have not issued a decision

in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2